United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1887
                                  ___________

Christopher Roller,                 *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the District
                                    * of South Dakota.
GE Medical Systems Information      *
Technologies, Inc.,                 * [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                            Submitted: May 22, 2008
                               Filed: June 9, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Christopher Roller appeals the district court’s1 grant of summary judgment in
favor of his former employer, GE Medical Systems Information Technologies, Inc.,
on his claim of disability discrimination under the South Dakota Human Relations
Act. Having carefully reviewed the record and considered Roller’s arguments, we




      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
find no basis for reversal. See Brannon v. Luco Mop Co., 521 F.3d 843, 848 (8th Cir.
2008) (de novo standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-